Citation Nr: 1211965	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-46 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer of the head, neck, back, and nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for service connection for skin cancer of the head, neck, back, and nose.

In February 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.

In January 2012, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for skin cancer of the head, neck, back, and nose.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, skin cancer of the head, neck, back, and nose had its onset during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, skin cancer of the head, neck, back, and nose was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for skin cancer of the head, neck, back and nose herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran seeks service connection for skin cancer of the head, neck, back, and nose.  He contends that his skin cancer is related to exposure to sunlight during his active duty in the Pacific.  The Veteran indicates that his duty station was look-out atop a bridge on a submarine chaser when he was continuously exposed to unprotected sunlight above his waist for extended periods of time.  Thus, the Veteran claims that service connection is warranted for skin cancer of the head, neck, back, and nose.  

Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for skin cancer of the head, neck, back, and nose.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records are not referable to findings of skin cancer or treatment for excessive sun exposure.  When examined in February 1946, prior to discharge from active service, the Veteran's skin was described as normal.  

In written statements, including in July 2009, the Veteran has indicated that he was continuously exposed to unprotected sunlight above his waist during active duty in the Pacific when his duty station was look-out atop a bridge on a submarine chaser.  The Board has no reason to doubt the credibility of the Veteran's description of the circumstances of his service.  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d at 1372. 

Post service, private medical records, dated from 1984 to 2009, reflect the Veteran's treatment for various basal cell cancers.  In a May 2009 signed statement, C.S.J., M.D., the Veteran's dermatologist, said that she treated him since 1993 for skin disorders that included skin cancers, pre-cancers, and rashes.

In a signed statement received in March 2010, Dr. C.S.J. said that it was "very likely that the skin cancers and precancers with which [the Veteran] is afflicted are due to sun exposure acquired during active military duty in the Pacific".

In an October 14, 2009 written statement, Dr. C.S.J. indicated that "sun exposure/sunburn does not have to be of the degree requiring immediate medical attention to be severe enough to promote skin cancer long term".  She noted that the Veteran provided a past history of spending many hours "on deck" and shirtless while in the Pacific on active duty.  According to Dr. C.S.J., the latent period between heavy ultraviolet exposure and actual appearance of skin cancer was known to be easily a decade or more, that explained by the Veteran did not have problems within one year of service in the Pacific.  The dermatologist said that there were never any measurements of the ultraviolet radiation to which the Veteran's skin was exposed during military service, nor were there any for any other point in his life for comparison.  Dr. C.S.J. stated that "it stands to reason that [the Veteran's] military service was at bare minimum a large contributing factor for his skin cancer disposition."

In March 2011, the Veteran underwent VA examination and was diagnosed with actinic and seborrheic keratoses of the head, neck, upper back, forearms, and hands, and status post removal of basal cell carcinoma lesions of the lip and nose, that were not caused by or related to military service.  According to the examiner, sun exposure can occur at any period in the Veteran's life and, at age 88, he had a large potential period of sun exposure.  In the VA examiner's opinion, the Veteran's actinic and seborrheic keratoses and basal cell carcinoma were not caused by or related to his active military service.

In February 2012, the chief of the dermatology section at a VA medical center (VAMC) in Texas provided a written response to the Board's January 2012 request for a VHA opinion.  In response to the Board's query as to whether the skin cancer of the head, neck, back, and nose that the Veteran currently manifest had its onset in service or was otherwise related to active duty, including his claimed sunlight exposure, the VHA medical expert said that,

ultraviolet radiation from sunlight contributes at varying levels to the causation and promotion of most skin cancers.  It is impossible to assess HOW MUCH sun exposure during the Veteran's military service...contributed to [his] current skin cancers.  However, it is likely that it contributed some (just unknown how much since sunlight's adverse effects are cumulative and [the Veteran] must have had sun exposure before and after military service years).

The VHA dermatologist agreed with the October 2010 opinion from Dr. C.S.J. that skin cancer promoting effects were cumulative regardless of intensity and that skin cancer can manifest "years after sun exposure".  The VHA medical expert also agreed with the March 2011 VA examination report, to the effect that sun exposure at various time points in the Veteran's life could have contributed to skin cancers.  But the VHA medical expert disagreed with the March 2011 VA examination report that one can conclude sun exposure during military service played no role as "we simply do not know".

The competent evidence supports the Veteran's claim that skin cancer of the head, neck, back, and nose was due in part to his sun exposure during service. While chronic skin cancer pathology was not exhibited in service or for many years after service, the evidence regarding whether chronic skin cancer pathology is related to sun exposure in service is at least in equipoise.  Resolving all doubt in the Veteran's favor, skin cancer of the head, neck, back, and nose was incurred during his active service and compensation is warranted.


ORDER

Service connection for skin cancer of the head, neck, back, and nose is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


